COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Meria James Bradley v. Robert F. Authur

Appellate case number:     01-15-00065-CV

Trial court case number: 2011-57020

Trial court:               80th District Court of Harris County

        Appellant has filed a “Motion for Request for a Free Copy of the Trial Transcript and the
Clerk Records.” The clerk’s record in this appeal was filed on March 10, 2015, but a reporter’s
record has not been filed and the trial court reporter has informed this Court that appellant has
not requested the preparation of a reporter’s record. We grant appellant’s request for a copy of
the clerk’s record and direct the trial court clerk to send a copy of the clerk’s record to appellant
within 7 days of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: April 21, 2015